Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-15 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is DE 3117818 A1 to Gruener.  Gruener teaches a ski including retention features, however the prior art either taken alone or in combination does not fairly teach or suggest: a plurality of second retention features configured to captively engage the first retention features of the array of teeth, wherein when the skier stops or applies rearward force, the array of teeth extends to the elevated position, and when the skier applies force on the kick zone. the array of teeth are forced to the retracted position.
Claims 16-19 are allowed.  Regarding claim 16, prior art references Buttner (US 3,980,312 A) disclose Riepler (US 2004/0213690 A1) disclose a ski equipped to be biased to forward motion, comprising: a ski body including a recess, the recess being formed in the bottom of the ski body; an insert compatible with the recess in the bottom of the ski.  The prior art of record does not disclose wherein the insert includes an array of teeth formed within a plane of the ski base pliably coupled to a commensurate tooth array matrix, the tooth array matrix being held positionally stationary relative to the ski body and remaining substantially static relative to selective movement of the array of teeth; and fastening means to interchangeably attach the insert to the recess in the ski body. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY LYNN JOHNS whose telephone number is (313)446-4852. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on 3032974337 or 5712726698. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HILARY L JOHNS/Examiner, Art Unit 3618                                                                                                                                                                                                        /JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618